Franklin App. No. 02AP-363, 2003-0hio-151. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated in the court of appeals’ Journal Entry filed March 13, 2003:
“For the reasons stated in the memorandum decision of this court rendered herein on March 13, 2003, it is the order of this court that the motion to certify the judgment of this court as being in conflict with the judgment of the Court of Appeals for Lorain County in State v. Vineer (Sept. 22, 1999), Lorain App. No. 98CA007117, is sustained and, pursuant to Section 3(B)(4), Article IV, Ohio Constitution, the record of this case is certified to the Supreme Court of Ohio for review and final determination upon the following issue in conflict:
“Whether R.C. 2929.20(B)(3) as in effect until March 23, 2000, violates principles of equal protection set forth in the Ohio and United States Constitutions.”